        Case 1:19-cv-04739-LDH-ST Document 3 Filed 08/16/19 Page 1 of 4 PageID #: 59


AO 440 (Rev. 06/12) Summons in a Civil Action


                                     United States District Court
                                                                 for the

                                                     Eastern District of New York


                       Amy R. Gurvey

                                                                            cvie
                           Plaintiffs)
                                v.                                         Civil Action No.

        Please see next page for list of Defendants                                              DeARCY HALL, J.

                          Defendant(s)                                                  TISCIONE, MJ.
                                                  SUMMONS IN A CIVIL ACTION


To: (Defendant's name and address) Please see next page




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are: Amy R. Gurvey
                                         315 Highland Avenue
                                         Upper Montclair, NJ 07043




          If you fail to respond, judgment by default will be entered against you forthe reliefdemanded Tin the coiaplamt.
You also must file your answer or motion with the court.                     T\ f\J ](~±I ASI f*1^ fe "A J TV/SHPIf?'-

                                                                              CLERK OF COURT

            AUG 1 ^ 2019
Date:
                                                                                        Signature ofClerk or Deputy-Clerk
        Case 1:19-cv-04739-LDH-ST Document 3 Filed 08/16/19 Page 2 of 4 PageID #: 60


AO 440 (Rev. 06/12) Summons in aCivil Action (Page 2)
 Civil Action No.


                                                          PROOF OF SERVICE
                     (This section should not befiled with the court unless required by Fed. R. Civ. P. 4(I))
          This summons for (name ofindividual and title, ifany)
was received by me on (date)


          G I personally served the summons on the individual at(place)
                                                                              on (date)                           ; or

         O I left the summons atthe individual's residence or usual place ofabode with (name)
                                                               , a person of suitableage and discretion who resides there,
         on (date)                               , and mailed a copy to the individual's last known address; or
         O I served the summons on (name ofindividual)                                                                     fwho is
          designated by law to accept service of process on behalf of(name oforganization)
                                                                              on (date)                           ; or

         D I returned the summons unexecuted because                                                                            • 0r

         D Other (specify):




         My fees are $                          for travel and $                  for services, for a total of$          o.OO

         I declare under penalty of perjury that this information is true.


Date:
                                                                                          Server's signature



                                                                                     Printed name and title




                                                                                          Server's address


Additional information regarding attempted service, etc:
Case 1:19-cv-04739-LDH-ST Document 3 Filed 08/16/19 Page 3 of 4 PageID #: 61

       J-iStQfDefpnrlantr

       Hon. Elizabeth A. Garry
      Presiding Justice
      rZSWAvcP.e,'ate DiViSl°n 3" DePartment
      New York, IMY10005
      Attn: David Lawrence III Esq.,
     Hon. Gerald Whelan
     N/YSAfvcPe"ate DiViS,°n 4th Department
     New York, NY 10005
     Attn: David Lawrence III Esq.,
    Hon. Alan Scheinkman,
    NYS Appellate Division 2nd Department

    New York, NY 10005
    Attn: David Lawrence III Esq.,

   Hon. Rolando Acosta
   NYS Appellate Division 1* Department
   mi  N/LA?rney
   28 Liberty Street Genera'' °ffice of the Solicitor
   New York, NY 10005
  Attn: David Lawrence III Esq.,
  Jorge Dopico,

  cC/o NYS
  c/o  NYsTo'    NYSrAppe'
           Attorney General,,ateOffice
                                  Divis'°"
                                       of the2-Solicitor
                                                Department
  28 Liberty Street
  New York, NY 10005
  Attn: David Lawrence III Esq.,
  Lawrence Marks,
 Chief Adm. Officer
 NYS Office of Court Admlnstration
 c/o NYS Attorney General, Office of the Solicitor
 28 Liberty Street
 New York, NY 10005
 Attn: David Lawrence III Esq.,




     13 1-A, IIILIUSIVtT
 Case 1:19-cv-04739-LDH-ST Document 3 Filed 08/16/19 Page 4 of 4 PageID #: 62



Luis Gonzalez
c/o NYS Attorney General, Office of the Solicitor
28 Liberty Street
New York, NY 10005
Attn: David Lawrence III Esq.,

Peter Tom
c/o NYS Attorney General, Office of the Solicitor
28 Liberty Street
New York, NY 10005
Attn: David Lawrence III Esq.,

Jonathan Lippman
c/o NYS Attorney General, Office of the Solicitor
28 Liberty Street
New York, NY 10005
Attn: David Lawrence III Esq.,

Alan Fried berg,
c/o NYS Attorney General, Office of the Solicitor
28 Liberty Street
New York, NY 10005
Attn: David Lawrence III Esq.,

Lauren Holmes
c/o NYS Attorney General, Office of the Solicitor
28 Liberty Street
New York, NY 10005
Attn: David Lawrence III Esq.,

Richard Supple,
800 Third Avenue 13th FL
New York, NY 10022

Hinshaw & Culberston
800 Third Avenue 13th FL
New York, NY 10022

O. Lee Squitieri, Esq.,
32 East 57th Street 12 Fl
New York, NY 10022

Squitieri & Fearon, LLP,
32 East 57th Street 12 Fl
New York, NY 10022

DOES 1-X, Inclusive
